El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal. En este caso se presentó primeramente una demanda en la, Corte Municipal de Mayagüez ejercitando la acción confe-soria de servidumbre e indemnización de daños y perjuicios. La Corte de Distrito de Mayagüez dictó oportunamente su sentencia contra el demandante e interpuso este recurso, de apelación para ante este tribunal, que' revocó dicba sentencia. Martínez v. The American Railroad Company, opinión emitida por esta corte el día 28 de junio de 1913. habiendo quedado establecida por este tribunal la existencia de dicba servidum-bre devolvió las. actuaciones, ordenando que se determinaran los daños y perjuicios sufridos. De conformidad con dicba sen-tencia, la corte de distrito condenó a la demandada a pagar la suma de $100, sin especial condenación de costas, contra cuya sentencia interpuso dicba demandada recurso de apelación. La sentencia que lia dictado recientemente la Corte de Distrito de Mayagüez es por la expresada suma de $100,'en concepto *53de daños y perjuicios y no contiene ningún otro pronuncia-miento.
El apelado presentó nna moción para que este tribunal desestimara de oficio dicha apelación por falta de jurisdicción. Esta moción fué debidamente notificada a la apelante, no habiendo comparecido ninguna de las partes en el acto de la vista. Guando el apelado presenta una moción sobre deses-timación, la corte actúa por virtud de dicha moción y por tanto su acción no es de oficio.
Como este fué un caso que se originó en la corte municipal y habiéndose resuelto anteriormente la cuestión principal, quedó limitada la controversia pendiente a fijar la cuantía de los daños y perjuicios reclamados en la demanda, y como tales daños y perjuicios se han fijado en la sentencia en la suma de $100, la cuantía de la sentencia apelada no excede de la suma de $300, determinante de la jurisdicción de esta Corte Suprema en casos de esta naturaleza. Por tanto, visto el artículo 295 del Código de Enjuiciamiento Civil, tal como ha sido enmendado por el artículo 6o. de la Ley de 9 de marzo, 1905, y la opinión de esta corte en el caso de Nadal v. The American Railroad Company, resuelto en noviembre 14, 1913, debe desestimarse la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.